Citation Nr: 0311294	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  97-34 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California





THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to November 1981 and from October 1989 to August 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2002, the 
Board granted an increased 10 percent rating for bilateral 
onychomycosis, and undertook additional development on the 
matter at hand.


REMAND

As noted, in March 2002, the Board undertook additional 
development pursuant to 38 C.F.R. § 19.9(a)(2).  The Board 
provided the appellant notice of the development in January 
2003 as required by 38 C.F.R. § 20.903.  However, in Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
__F.3d__, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. § 
19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it was 
contrary to 38 U.S.C. § 5103(b), which provided the claimant 
one year to submit evidence.  

The veteran has not waived AOJ initial consideration of the 
evidence obtained by the Board.  Hence, under the cited case 
law, the Board may not proceed with a merits determination on 
the claim, but must remand the claim for AOJ initial 
consideration of the additional evidence.  

The Board also notes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notification requirements of the VCAA in 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and 
argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should review the claims 
file to ensure that any notification 
and development action required by the 
VCAA of 2000 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 
U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully satisfied, including 
in accordance with Quartuccio, supra.  

3.  The RO should review the claim in 
light of all additional evidence 
received since the December 1997 
supplemental statement of the case 
(SSOC).  If the benefit sought on 
appeal is not granted to the 
appellant's satisfaction, the RO 
should issue an appropriate SSOC.  The 
veteran and his representative should 
have the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
meet due process considerations and to ensure compliance with 
Court and Federal Circuit precedent decisions cited above.  
No action is required of the appellant unless he is notified 
by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


